Citation Nr: 0946013	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left biceps muscle rupture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from January 1988 to 
January 1989, from November 1990 to May 1991 and from October 
2004 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for left biceps muscle 
rupture, assigning a 10 percent disability rating.  The 
appellant submitted a Notice of Disagreement in November 2006 
and timely perfected his appeal in March 2007.

The appellant participated in a Decision Review Officer 
hearing in July 2009.  A transcript of that proceeding has 
been associated with the appellant's claims file.


FINDINGS OF FACT

1.  The appellant is right hand dominant.

2.  The appellant's left biceps muscle rupture is no more 
than moderate in degree.

3.  The competent medical evidence does not show that the 
appellant's service-connected left biceps partial muscle 
rupture is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left biceps muscle rupture are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.73, Diagnostic Code 5305 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).   

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2006 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  See Pelegrini II, at 
120-21.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, 
in correspondence dated in March 2006, the appellant 
indicated that he had no further evidence to submit.  See 
Appellant's Statements; March 15, 2006 & March 29, 2006.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2006 and July 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





II.  The Merits of the Claim

The September 2006 rating decision granted the appellant 
service connection and assigned an initial rating of 10 
percent for left biceps muscle rupture, effective from 
January 15, 2006.  The appellant states that his left arm is 
only 50 percent as strong as it was and he seeks a higher 
rating.  See Informal Hearing Presentation; November 9, 2009.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  See 38 C.F.R. § 4.2 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the 
appellant did not manifest symptoms to warrant a rating in 
excess of 10 percent at any time since the grant of service 
connection, staged ratings are inappropriate here.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  See 38 C.F.R. § 
4.56(d)(1) (2009).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  See 38 C.F.R. § 4.56 (d)(2) (2009).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3) (2009).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See 38 C.F.R. § 4.56 (d)(4) 
(2009).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55 (2009).

Diagnostic Code 5305 pertains to impairment of Muscle Group 
V, supination and flexion of the elbow (which includes 
biceps).  The Diagnostic Code provides a 10 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side.  A 20 percent 
evaluation is warranted for "moderately severe" muscle 
disability of the non-dominant side.  A 30 percent is 
assigned for "moderately severe" muscle disability of the 
dominant side or "severe" muscle disability of the non-
dominant side.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 
(2009).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

Analysis

While on active duty in Iraq in January 2005, the appellant 
suffered an injury to his left biceps while lifting weights.  
He was unable to seek treatment at that time due to his 
location.  Upon his return to the United States, he sought 
treatment in November 2005.  At that time, he recounted his 
experience in January 2005, stating at that time he heard a 
popping noise when he injured his left arm.  The appellant 
did not endorse left arm pain, but stated that his arm began 
to become progressively weaker over time.  Upon physical 
examination, the examiner noted an abnormality over 1/3 of 
the left biceps deep recess.  See Service Treatment Record; 
November 17, 2005.  The appellant was seen again one week 
later.  Upon physical examination, the examiner noted an 
obvious deformity of the left biceps, exaggerated with elbow 
flexion.  There was a 4 centimeter (cm) circumference 
discrepancy (decrease) from the right biceps (at 7 cm) above 
the joint line.  Left upper extremity elbow flexion was 3+/5 
and supination was 3/5.  Right upper extremity elbow flexion 
was 5/5 and supination was 5/5.  The bilateral reflexes were 
2+ (normal).  The appellant stated that he experienced 
weakness of the left upper extremity but no pain.  See 
Service Treatment Record; November 28, 2005.

A 10 percent evaluation is warranted for "moderate" muscle 
disability of the non-dominant side under Diagnostic Code 
5305.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  

A 20 percent evaluation is assigned for "moderately severe" 
muscle disability of the non-dominant side.  There should be 
a history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue, pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3) (2009).

The appellant has indicated that his left bicep injury is 
more severe than is currently rated, but the objective 
medical evidence fails to support this contention.  There is 
no evidence, nor has the appellant contended, that his left 
biceps injury has resulted in a history of hospitalizations.  
The appellant has stated that he suffers from loss of power, 
weakness, lowered threshold of fatigue, fatigue, pain, 
impairment of coordination and uncertainty of movement of the 
left upper extremity.  As explained in detail below, the 
objective findings in both the August 2006 and July 2009 VA 
examination reports do not support these claims.  
The August 2006 examination report noted the appellant's 
muscle function to be normal in terms of comfort, endurance 
and strength, sufficient to perform the activities of daily 
living.  There was no loss of deep fascia or muscle 
substance, including atrophy.  There were no scars or nerve 
damage and motion of the joints (shoulder and elbow) was not 
limited by the muscle injury.  See VA Examination Report; 
August 22, 2006.  During the July 2009 VA examination, the 
appellant's left biceps injury was associated with the 
shoulder girdle and left arm and was considered to be part of 
Muscle Group V.  Muscle strength testing of the left upper 
extremity was noted to be 4/5 and the appellant's muscle 
function was considered normal in terms of comfort, endurance 
and strength, sufficient to perform activities of daily 
living.  There was no evidence of nerve damage or muscle 
herniation.  There was no loss of deep fascia or muscle 
substance and no loss of motion due to the in-service injury.  
It was further noted that the appellant's left biceps injury 
had a moderate effect on his ability to perform chores, a 
severe effect on his ability to participate in sports or 
exercise and a mild effect on his ability to participate in 
recreational activities.  See VA Examination Report; July 21, 
2009.

Regarding the issue of employment, the August 2006 VA 
examination report noted the appellant was employed as a 
general maintenance technician.  He stated he was able to 
transfer most of his work to his right arm, but did require 
assistance lifting, carrying or performing more strenuous 
work that required both upper extremities.  See VA 
Examination Report; August 22, 2006.  The July 2009 VA 
examiner further remarked that the appellant was currently 
employed and had worked in a full-time capacity in his 
position for over 20 years.  See VA Examination Report; July 
21, 2009.

An evaluation of a musculoskeletal disability must also 
include consideration of a veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the appellant's pain must be considered in evaluating his 
service-connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The appellant is competent to report pain.  
However, these complaints of pain are encompassed in the 
schedular rating and do not exceed the criteria for an 
evaluation in excess of 10 percent for his service-connected 
left biceps muscle rupture.  Therefore, these symptoms do not 
more nearly approximate the criteria for an increased 20 
percent rating.  See 38 C.F.R. § 4.7 (2009).

Consequently, since the grant of service connection the Board 
finds that the disability picture for the appellant's 
service-connected left biceps muscle rupture does not meet 
the criteria for a rating in excess of 10 percent.  See 
Fenderson, supra.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  See 
Gilbert, supra.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
left biceps muscle rupture and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected 
disability.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's left biceps muscle rupture presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left biceps muscle rupture is denied.



___________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


